Citation Nr: 1644853	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for cervical spine degenerative disc/joint disease, to include as secondary to left shoulder myofascial pain and/or myofascial pain of the right trapezius muscle (also claimed as median nerve compression with right arm numbness and nerve damage).

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.

6.  Entitlement to service connection for atrial fibrillation, to include as secondary to hypertension.

7.  Entitlement to service connection for left Achilles tendinopathy/enthesopathy.

8.  Entitlement to an initial compensable rating for left hip limitation of extension.

9.  Entitlement to a rating in excess of 10 percent for left hip/groin strain.

10.  Entitlement to a rating in excess of 10 percent for myofascial pain of the right trapezius muscle (also claimed as median nerve compression with right arm numbness and nerve damage).

11.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

12.  Entitlement to a rating in excess of 10 percent for right foot hammertoes.

13.  Entitlement to a rating in excess of 10 percent for left foot hammertoes.

14.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease, previously characterized as low back pain.

15.  Propriety of the rating reduction from 30 percent to 20 percent for right ankle osteoarthritis.

16.  Propriety of the rating reduction from 30 to 10 percent for tinea corporis.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

18.  Entitlement to an effective date prior to July 1, 2010 for the payment of school child benefits for M.R.B.

19.  Whether the recoupment of special separation benefits (SSB) in the amount of $41,301 (less the amount of Federal income tax withheld from the SSB) was proper under the provisions of 38 U.S.C.A. § 1174.

REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1977 to September 1980 and from August 1981 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Washington, DC; St. Petersburg, Florida; and Winston-Salem, North Carolina.  Jurisdiction is currently with the Winston-Salem RO.  

In a March 1995 rating decision, the DC RO in pertinent part granted service connection for several disabilities and notified the Veteran in a separate letter the same month of its decision.  The letter also explained that because the Veteran received a Special Separation Benefit (SSB) in the amount of $42,181.04, payment of VA compensation benefits could not be made until the separation pay was recouped in full.  In April 1995, the Veteran expressed disagreement with the decision to withhold VA compensation benefits to recoup the SSB and requested a hearing before a decision review officer (DRO).  

In April 1996, the Veteran testified at a DRO hearing; a transcript of the hearing is of record.  At the hearing, the Veteran indicated he had not received a VA Form 9 (Appeal to the Board of Veterans' Appeals) with the statement of the case (SOC) issued in June 1995.  In a July 1996 supplemental statement of the case (SSOC), which addressed the issue of withholding monthly compensation payments due to SSB, the RO acknowledged the Veteran's testimony that he had not received a VA Form 9 and that he wished to continue his appeal on the issue.  Inasmuch as VA has taken actions to indicate to the Veteran that the issue of withholding monthly compensation payments due to receipt of SSB remained on appeal and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Accordingly, this issue remains on appeal.  (As detailed in the Remand below, the final amount of SSB withheld was $41,301).

In a January 2003 rating decision, the St. Petersburg RO denied entitlement to service connection for a left shoulder disorder.  In January 2008, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  Subsequently, service connection for left shoulder myofascial pain was granted in a January 2010 rating decision issued by the Appeals Management Center (AMC) in Washington, DC and in a May 2010 rating decision issued by the Winston-Salem RO.  Both rating decisions assigned a 20 percent disability rating for the left shoulder disability, effective May 1, 2001.  

In a July 2010 administrative decision, the Winston-Salem RO added the Veteran's son, M.R.B., to his award as a school child effective July 1, 2010.  The Veteran disagreed with the effective date M.R.B. was added to his award.  This issue was certified to the Board in September 2013.

A September 2012 rating decision in pertinent part denied entitlement to service connection for hypertension, diabetes mellitus, atrial fibrillation, and left Achilles enthesopathy; granted a separate, noncompensable disability rating for left hip limitation of extension effective February 15, 2011; continued previously assigned ratings of 10 percent for left hip/groin strain, 10 percent for myofascial pain of the right trapezius muscle, 10 percent for hemorrhoids, 10 percent each for hammertoes of the right and left foot, and 20 percent for low back pain; and denied entitlement to a TDIU.  The RO deferred a decision on the claim to reopen service connection for a cervical spine disorder.  Although the Veteran did not explicitly express disagreement with the assigned rating for low back pain, the RO included the issue in a May 2016 SOC and certified the issue to the Board in June 2016.  Therefore, the Board accepts jurisdiction of the issue.

In a November 2012 rating decision, the Winston-Salem RO denied service connection for degenerative joint/disc disease of the cervical spine on the merits; the claim had previously been denied in March 1995 and January 2003 rating decisions.  Although the issue had been deferred, the Veteran had included the issue of a cervical spine disability in his September 2012 notice of disagreement (NOD) following the rating decision issued earlier that month.  He submitted a duplicate copy of the September 2012 NOD, which the RO accepted as a timely NOD when received again in April 2013.  The Veteran perfected a timely appeal.  Regardless of the RO's disposition of the matter, however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Finally, in a June 2015 rating decision, the AOJ reduced the disability ratings assigned for right ankle osteoarthritis from 30 to 20 percent and for tinea corporis from 30 to 10 percent disabling, each effective November 14, 2014.

In June 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for cervical spine degenerative disc/joint disease, hypertension, diabetes mellitus, and atrial fibrillation, and; increased ratings for left hip limitation of extension, left hip/groin strain, myofascial pain of the right trapezius muscle, right and left foot hammertoes, and lumbar spine degenerative joint disease; a TDIU; and whether the recoupment of severance pay was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for flat/claw feet claimed as secondary to service-connected hammertoes of each foot has been raised by the record in a December 11, 2008 statement.  The issues of service connection for obstructive sleep apnea and right carpal tunnel syndrome have been raised by the record in a March 10, 2014 statement.  The issue of service connection for right carpal tunnel syndrome was raised again at the June 7, 2016 hearing, in addition to the new issue of service connection for a fungal infection of the feet.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include informing the Veteran and his attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 19.9(b) (2015) (continuing to provide for Board referral of unadjudicated claims).


FINDINGS OF FACT

1.  In January 2010 and May 2010 rating decisions, the Appeals Management Center and RO, respectively, granted service connection for left shoulder myofascial pain and assigned a compensable, 20 percent disability rating effective May 1, 2001, representing a full award of the benefit sought on appeal.

2.  On May 25, 2016, prior to the promulgation of a decision on the appeal, the Veteran's attorney withdrew on the Veteran's behalf the appeal of the issue of a rating in excess of 10 percent for hemorrhoids.

3.  On June 7, 2016, prior to the promulgation of a decision on the appeal, the Veteran withdrew on the hearing record the appeal of the issues of service connection for left Achilles tendinopathy/enthesopathy and an effective date earlier than July 1, 2010 for the payment of school child benefits for M.R.B.

4.  By a January 2003 decision and notice letter, the RO denied reopening the claim for service connection for a cervical spine disorder, claimed as neck pain; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

5.  Evidence added to the record more than one year after the January 2003 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.

6.  The June 2015 rating decision, in which the RO reduced the disability ratings for right ankle osteoarthritis from 30 to 20 percent and for tinea corporis from 30 to 10 percent, each effective November 14, 2014, was made without consideration of pertinent law and regulations.


CONCLUSIONS OF LAW

1.  The claim of service connection for left shoulder myofascial pain is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  

2.  The criteria for withdrawal of the appeal of the issues of service connection for left Achilles tendinopathy/enthesopathy, a rating in excess of 10 percent for hemorrhoids, and an effective date earlier than July 1, 2010 for the payment of school child benefits for M.R.B. have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The RO's January 2003 decision, which denied the claim of entitlement to service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received since the final January 2003 decision is new and material and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The June 2015 rating decision, insofar as it pertains to the reduction of the disability rating assigned for right ankle osteoarthritis from 30 to 20 percent, is void ab initio.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344 (2015).

6.  The June 2015 rating decision, insofar as it pertains to the reduction of the disability rating assigned for tinea corporis from 30 to 10 percent, is void ab initio.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim of service connection for a cervical spine disorder and the Veteran's unequivocal wish to withdraw the remaining claims not being remanded, no further discussion of VCAA compliance is necessary at this time.

Parenthetically, however, the Board notes that in correspondence and hearing testimony, the Veteran expressed concern that VA was not adjudicating the issues that had been remanded by the Board in January 2008.  In fact, a review of the claims file reflects that each remanded issue has been adjudicated.  Rating decisions in January 2010 and May 2010 both granted service connection for left shoulder myofascial pain and awarded a 20 percent rating effective May 1, 2001.  The Board had also remanded the service connection claim for median nerve compression of the right upper extremity, claimed as "nerve damage causing numbness of right arm."  After completing the requested development, the Board granted the claim, characterizing the issue as myofascial pain of the right trapezius muscle, consistent with the diagnosis on VA examination in February 2009.  In the same decision, the Board also restored the prior disability ratings for service-connected hemorrhoids, left hip/groin strain, and left knee chondromalacia and osteoarthritis.

An October 2010 rating decision effectuated the Board's decision.  The RO assigned a 10 percent disability rating for myofascial pain of the right trapezius muscle, effective May 1, 2001, and restored a 10 percent rating for hemorrhoids, a 10 percent rating for left hip/groin strain, and a 20 percent rating for the left knee disability, each effective May 1, 2001.

To address the Veteran's concern further, the Board also notes that the seven issues that the Board referred to the AOJ for appropriate action in September 2010 were adjudicated in September 2012 and November 2012 rating decisions and in a May 2015 administrative decision letter.  Thus, there remain no issues undecided other than those remanded to the AOJ herein.  

II. Withdrawn appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, a January 2010 rating decision from the AMC and a May 2010 rating decision by the Winston-Salem RO, each granted service connection for a left shoulder myofascial pain disorder and assigned a 20 percent disability rating effective May 1, 2001.  The grant of service connection for a left shoulder disorder and the assignment of a compensable disability rating constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the effective date or disability rating assigned; thus, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also Grantham, 114 F. 3d at 1158.

The Veteran also was seeking an increased rating for service-connected hemorrhoids, service connection for left Achilles tendinopathy/enthesopathy, and an effective date earlier than July 1, 2010 for the payment of school child benefits for M.R.B.  A May 2016 informal conference report documents that the Veteran's attorney withdrew from appeal on the Veteran's behalf the issue of an increased rating for hemorrhoids.  During the June 2016 hearing, the Veteran withdrew on the record the issues of service connection for left Achilles tendinopathy/enthesopathy and an earlier effective date for the payment of school child benefits for M.R.B.

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to an increased rating for hemorrhoids, service connection for left Achilles tendinopathy/enthesopathy, or an earlier effective date for the payment of school child benefits for M.R.B.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

III.  Claim to Reopen

The Veteran seeks service connection for a cervical spine disorder.  The claim was originally denied in a March 1995 rating decision because although service treatment records showed treatment for neck pain in 1993, it was shown to be a temporary condition that resolved with treatment, and no permanent residual disability was shown at the time of separation.  

In May 2001, the Veteran sought to reopen the claim for service connection for neck pain.  In a January 2003 rating decision and notice letter, the RO declined to reopen the claim for service connection for a "neck sprain" because the evidence submitted was not new and material.  Although notified of both decisions, he did not appeal either, and new and material evidence was not received within one year of either decision.  The RO's denial of the claim, first in March 1995 and subsequently in January 2003, is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The claim to reopen in the present appeal was received in December 2008.  The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.  The claim was last denied in January 2003.  Again, the basis of the denial was that the Veteran had not submitted new and material evidence to show that his treatment for neck pain during service in 1993 resulted in a residual disability.

New evidence received since the RO's January 2003 denial includes VA medical evidence demonstrating osteoarthritis changes on cervical spine x-ray examination in September 2006.  In addition, a July 2012 VA general medical examination report reflects the Veteran's report of neck problems beginning in 1995.

The Board finds this medical and lay evidence relates to elements of current disability and continuity of neck pain symptoms since the end of military service to the present.  Thus, presuming that the new evidence is credible, Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)), the Board finds that the standards under 3.156(a) have been met regarding a cervical spine disorder and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Propriety of Reductions

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155  (West 2014).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 250 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis for reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ___ months from this date, § 3.344."  38 C.F.R. § 3.344(b).      

However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

In this case, an April 1995 rating decision granted service connection for the right ankle disability and assigned a 20 percent rating, effective January 14, 1995.  A January 2003 rating decision increased the assigned rating to 30 percent effective May 1, 2001.  After a July 2012 VA examination, the September 2012 rating decision continued the 30 percent rating assigned for right ankle osteoarthritis.  Neither the rating decision, nor the notice of the decision advised the Veteran that his right ankle disability was subject to future examination because it had not stabilized.  Following the November 2014 VA examination, a June 2015 rating decision reduced the assigned rating for right ankle osteoarthritis from 30 to 20 percent, effective from the date of examination on November 14, 2014.  The decision advised the Veteran that because the 20 percent rating for his right ankle disability had been in effect for 20 years and there was no showing that such rating was based on fraud, the rating was protected [under 38 C.F.R. § 3.951].

The rating reduction for the tinea corporis disability follows a similar pattern.  Here, a March 1995 rating decision granted service connection for tinea corporis and assigned a 10 percent disability rating, effective January 14, 1995.  An April 2008 rating decision effectuated a January 2008 Board decision, which found that a 30 percent rating was warranted for tinea corporis, increasing the assigned rating for tinea corporis to 30 percent, effective August 30, 2002.  Following a July 2012 VA examination, a September 2012 rating decision continued the 30 percent rating assigned for tinea corporis, but advised the Veteran that examination findings were consistent with a noncompensable (0 percent) rating.  The decision added that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to future review examination.  The current appeal comes from the June 2015 rating decision, which reduced the assigned rating for tinea corporis from 30 to 10 percent, effective from the date of the most recent VA examination on November 14, 2014.

The Board finds that the evidence of record sufficiently establishes that both the Veteran's right ankle osteoarthritis and tinea corporis had stabilized at the time of the June 2015 rating decision, particularly as reflected by the 30 percent rating in effect for 13 and 12 years, respectively, for each disability.  Thus, the due process protections outlined at 38 C.F.R. § 3.344(a) apply in this case.  See 38 C.F.R. § 3.344(c).  

However, the Board finds that the RO did not comply with these provisions.  Specifically, although the September 2012 rating decision notified the Veteran that his tinea corporis disability was subject to future examination, the RO did not send a rating proposing the aforementioned reductions for his service-connected tinea corporis and right ankle osteoarthritis prior to the June 2015 decision, and he was not provided an opportunity to present additional evidence to show that compensation payments should have continued at the 30 percent rating for each of these disabilities.  Thus, because the June 2015 RO decision reduced the ratings for right ankle osteoarthritis and tinea corporis without notifying the Veteran of the proposed reductions, the reductions are void ab initio and will be set aside.  See Schafrath, 1 Vet. App. at 594-96 (holding that where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  In summary, because the RO did not follow the procedural requirements for the reductions, the reduction from 30 to 20 percent for right ankle osteoarthritis is set aside, and the 30 percent rating is restored; and the reduction from 30 to 10 percent for tinea corporis is set aside, and the 30 percent rating is restored.


ORDER

The appeal as to the issue of entitlement to service connection for left shoulder myofascial pain, having been granted, is dismissed as moot.

The appeal as to the issue of entitlement to service connection for left Achilles tendinopathy/enthesopathy is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for hemorrhoids is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than July 1, 2010 for the payment of school child benefits for M.R.B. is dismissed.

The application to reopen the claim for service connection for a cervical spine disorder is granted.

Restoration of a 30 percent rating for right ankle osteoarthritis is granted, subject to the rules and regulations governing the award of monetary benefits.

Restoration of a 30 percent rating for tinea corporis is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required to decide the remaining claims on appeal.

The Veteran asserts that his current essential hypertension disability began during service and that his diabetes mellitus and claimed atrial fibrillation disabilities are secondary to hypertension.  During the June 2016 hearing, he suggested that excess weight and elevated cholesterol during service were early manifestations of hypertension and testified that his diabetes mellitus and atrial fibrillation were a result of underlying hypertension.  His attorney also argued on his behalf that his diabetes mellitus manifested within one year of separation from service.  

The Veteran's service treatment records confirm his statements regarding elevated cholesterol and referrals for weight reduction, reflect he was advised to stop smoking, and document episodes of elevated blood pressure.  For example, diastolic blood pressure was measured at 90 or greater in May 1982, November 1985, twice in October 1990, October 1991, April 1993, and June 1994.  On October 22, 1990, the Veteran sought treatment for persistent swelling and pain in his left knee.  His blood pressure was recorded as 164/110 and 150/105.  The examiner noted a new onset of elevated blood pressure.  On two subsequent occasions during service, his blood pressure readings nearly approximated isolated systolic hypertension, recorded as 154/94 in February 1994 and 168/89 in March 1994.  However, he was not diagnosed with or treated for hypertension during service, and neither his service treatment records nor post-service treatment records recorded hypertension as defined by VA for compensation purposes until sometime between January 2002 and April 2002.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertension and isolated systolic hypertension).

Nevertheless, the Board observes that records obtained from the Social Security Administration (SSA) in connection with the Veteran's two claims for disability benefits reflect his report that he had been treated at VA medical facilities since 1995.  The claims file contains sporadic treatment records from the Washington, DC VA Medical Center (VAMC), which appear to have been received mostly from the Veteran and which appear to be incomplete.  The outstanding records may be pertinent to the claim for service connection for hypertension, which in turn may have a bearing on his secondary claims for diabetes mellitus and atrial fibrillation.  

In addition, during the June 2016 hearing the Veteran and his attorney identified other potentially-pertinent outstanding treatment records and asked VA to obtain those records, including Salisbury VAMC records of left hip physical therapy in May 2016, treatment by VA podiatry in June 2016, and treatment from 2009 to the present from Novant Healthcare.  Finally, he testified that he was currently receiving private treatment for his back at OrthoCarolina.  The AOJ should obtain the outstanding treatment records.

Because the outstanding treatment records may be pertinent to any of the service connection or increased rating claims, the Board must defer a final decision on these matters until the records are obtained and reviewed by the AOJ in the first instance.

After the AOJ obtains and associates the outstanding treatment records with the Veteran's electronic claims file, the AOJ should arrange to provide the Veteran with additional VA examinations and/or obtain additional VA medical opinions, as directed below.  Notably, during the June 2016 hearing, the Veteran suggested that his myofascial pain of the right trapezius muscle was getting worse and that it may require surgery.  He also testified that he had been evaluated by a VA podiatrist earlier in the month and shoe inserts were prescribed to alleviate symptoms from his hammertoes, suggesting that his right and left foot hammertoe disabilities may have increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.").

Moreover, although the AOJ obtained a VA medical opinion regarding the etiology of the Veteran's cervical spine degenerative joint disease, including as secondary to service-connected right trapezius myofascial pain, the October 2012 opinion did not address whether the Veteran's right trapezius disability aggravates his cervical spine disability as alleged.  As such, the Board must remand the claim to obtain a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Regarding the claim for TDIU benefits, the Board notes that the RO has not issued to the Veteran a statement of the case (SOC) following his notice of disagreement received in September 2012.  Although he testified in June 2016 that he was still working, and his attorney acknowledged that the Veteran had not raised the issue of extraschedular ratings for his service-connected disabilities based on his working-status, inasmuch as the RO has not furnished an SOC addressing the issue of a TDIU, a remand is warranted.  38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, because the issue of a TDIU is dependent on the outcome of the increased rating and service connection claims, it is inextricably intertwined with those issues being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as detailed in the introduction, after service connection was granted for several disabilities in a March 1995 rating decision, the Veteran disagreed in April 1995 with the withholding of his monthly VA payments due to receipt of Special Separation Benefits (SSB).  The RO issued an SOC in June 1995, the Veteran testified about the issue before RO personnel in April 1996, and the RO addressed the issue again in a July 1996 SSOC, acknowledging that a VA Form 9 had not been included with the June 1995 SOC.  However, the issue was never certified to the Board.  

The Veteran raised the issue of recoupment of his VA monthly compensation benefits again in January 2002.  In May 2015, the RO issued a decision letter, explaining that VA withheld $42,181.04 of the Veteran's VA compensation payments to recoup the amount of SSB paid, then refunded $1,880.04 to the Veteran, and subsequently waived $29.57 the Veteran still owed to VA after concluding that VA should have withheld $40,330.57 (after Federal income tax withheld).  The decision letter concluded that the withholding was otherwise proper.  The AOJ should review the evidence since the Veteran initiated his appeal in April 1995; issue an SSOC, to include discussion of payment verification received from the Defense Finance and Accounting Service (DFAS); and certify the appeal to the Board after completing any necessary action. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) All treatment records from the Washington, DC VAMC since establishing medical care;
b) Any treatment records from the Miami VAMC and Oakland Park VA Outpatient Clinic (VAOPC) dated prior to July 2001, between April 2002 and May 2005, and since October 2006; 
c) Any treatment records from the Salisbury VAMC dated prior to June 2009, between August 2009 and June 2012, and since April 2016, including the reports of left hip physical therapy in May 2016 and of evaluation and treatment by VA podiatry in June 2016;
d) All treatment records from Novant Healthcare dated from 2009 to the present; and
e) All treatment records dated since May 2000 from OrthoCarolina other than those dated in September and October, 2013.

2.  After completing the above development, arrange for the Veteran to undergo a VA examination by an appropriate physician to obtain a supplemental medical opinion as to the etiology of his cervical spine degenerative joint disease and to assess the current severity of his left hip limited extension and left hip/groin strain, myofascial pain of the right trapezius muscle, right and left foot hammertoes, and lumbar spine degenerative joint disease.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported in detail.  

For each disability, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing, as appropriate.  

Regarding the cervical spine, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine degenerative joint disease was (a) incurred during military service; (b) manifested to a compensable degree within one year of separation from service; (c) or otherwise medically related to military service.  

If not related to military service, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected myofascial pain of the left shoulder and the right trapezius (a) caused, or (b) aggravates the Veteran's cervical spine degenerative joint disease.

The examiner should also describe the functional impairment caused by the Veteran's service-connected left hip, right trapezius myofascial pain, hammertoes, and lumbar spine disabilities.

A complete rationale for all opinions expressed should be provided.

3.  After completing the development outlined in Directive (1), provide the contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, to a VA physician to obtain an addendum opinion as to the etiology of the Veteran's current essential hypertension disability. 

After reviewing the claims file, including the September 2011 VA opinion, the reviewing physician should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's essential hypertension was (a) incurred during military service; (b) manifested to a compensable degree within one year of separation from service; (c) or otherwise medically related to military service.

If the designated VA physician concludes the Veteran's essential hypertension is service-connected, then the physician should also provide opinions as to whether it is at least as likely as not that the Veteran's hypertension (a) caused, or (b) aggravates any atrial fibrillation or diabetes mellitus disabilities.  If either is aggravated, specify the baseline of atrial fibrillation or diabetes mellitus disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  If physical examination is required, the AOJ should arrange for the appropriate examination(s).

A complete rationale for all opinions expressed should be provided.

4.  Issue a statement of the case for the issue of entitlement to a TDIU, taking into consideration provisions of 38 C.F.R. § 4.16(b).  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for cervical spine degenerative joint disease, hypertension, atrial fibrillation, and diabetes mellitus; the claims for higher disability ratings for left hip limitation of extension (since service connected was granted effective February 15, 2011), left hip/groin strain, myofascial pain of the right trapezius muscle, right foot hammertoes, and left foot hammertoes; and whether the recoupment of SSB in the amount of $41,301 was proper.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


